Opinion by

Greene, 'J.
Jeremiah Smith filed a bill in chancery against Smith, Brothers, & Co. in May, 1845. It sets forth that on the 17th day .of February, 1840, the defendants obtained a judgment against complainant for the sum of two hundred and thirty-four dollars, in the district court of Des Moin'es county; upon which a.pluries execution was issued on the 9th day of March, 1841, and a levy made upon eighty acres of his land; which, on the 15th of May following, was sold to James W. Grimes, Esq., as attorney for the defendants, in satisfaction of the execution : that subsequent to the redemption term, Grimes obtained a sheriff’s deed for the land, and conveyed the same, on the 31st of May, 1844, to John Cavender, one of the defendants ; that the sheriff’s sale was not duly advertised; and that since the sale he has redeemed the land by paying off the whole amount of the judgment to Smith, Brothers, & Co. The defendants in their answer, which is duly sworn to,, admit the judgment, execution, and sale of land as alleged in the bill; but deny that the sale was not duly and legally advertised, and aver a full compliance with all the forms and requirements of law, utterly denying that the complainant had redeemed the land from the sale, or paid one dime towards the redemption. Explaining, however, that Samuel Smith, the brother of the. complainant, paid to them the sum of two hundred eighteen dollars and twenty-*309eight cents, which was passed to said Samuel’s credit on their books; with the understanding, that when he paid the balance of the judgment, 'and an additional sum of about four hundred dollars, which they claimed to have against said Jeremiah, they would convey the land to Samuel, in trust, for the wife and children of the complainant; and that, in 1848, the said sum of $218 28, having never been applied to the redemption of the land, was paid 'over to the administrator of said Samuel Smith. The answer also alleges that Jeremiah Smith was in no way known or recognized in the -transaction; and that the only pay they ever received, on the judgment’ against him was from the sale and purchase of the land through their agent, Grimes.
In support of the evidence given in the answer, the deposition of James W. Grimes shows, that he had uniformly acted as agent for the defendants, and had charge of the land in question; that he had paid taxes upon it for them, and redeemed it from a former tax-sale; and that no attempt had been made with him, or within his knowledge, by the complainant, or any one for him, to redeem the land.
The depositions of Browning and Leffler are adduced in support of the averment in the bill; that complainant had redeemed the land and satisfied the judgment. They prove an admission from Cavender, one of the defendants, that the judgment against Jeremiah Smith in their favor had been paid- off and satisfied; but that they would make no deed except upon certain conditions. These conditions, as set forth in said depositions, are substantially similar to those specified in the defendant’s answer. Upon the bill, answer, and these depositions, setting forth in detail the facts which we have briefly recited, the decree of the district court was rendered for the defendants.
Our only difficulty in arriving at a satisfactory conclusion, on reviewing .this case, is in giving a correct application to Cavender’s admission of payment. From a careful examination of all the facts and concurring circumstances established by the evidence, we are unable to arrive at that conclusion *310which is so ingeniously urged upon us by complainant’s counsel. The general and vague acknowledgment of Cavender, that the judgment had been satisfied, might very consistently apply to the satisfaction arising from the sale of the land, and subsequent transfer to him. It is true that this view, taken abstractly from other facts established by the history of this transaction, might not appear in unison with the proposal to deed the land upon the payment of said four hundred dollars, which they held against Jeremiah Smith, unless made with the express or implied understanding, that the funds of S. Smith in their hands should be retained and applied upon the amount of the old judgment.
The testimony, showing Cavender’s confession of payment, is too ambiguous to justify the belief that Jeremiah Smith paid Smith, Brothers, & Co., the amount of their judgment ■ against him, which had been satisfied by the purchase of his land; especially when taken in connection with the deposition of Grimes, and the responsive answer of defendants under oath, denying, in the most positive and explicit terms, that the land had ever been redeemed, or any portion paid towards the judgment, otherwise than by the purchase of the property. Where testimony is ambiguous, as in this case, and there is a doubt as to its correct application to the facts in question, the promotion of truth, and justice to the witnesses require that construction which will render it as consistent as possible with the opposing evidence.
Influenced by this rule, the concurrence of proof establishes the probability that complainant never entered into an arrangement with the defendants to pay for or redeem the land in dispute; and the imperfect understanding with Samuel Smith was never matured, but was utterly rescinded by the administrator of his estate, in demanding and receiving back the funds in the hands of defendants. However much importance may be attached to this arrangement, we cannot see how it can inure to the individual benefit of the complainant.
Again, the lapse of time, running for years after the redemption limitation, without any apparent effort to redeem, or *311proposal to pay; the production of no receipt, or other voucher of payment, so usual in all business, and particularly essential in land transactions, give strength to our conclusion, that the land never has been redeemed.
The decree of the district court is therefore affirmed.